Filed 08/07/19                                                                                             Case 17-13797                                        Doc 1580



                                                                      1 WEILAND GOLDEN GOODRICH LLP
                                                                        Jeffrey I. Golden, State Bar No. 133040
                                                                      2 jgolden@wgllp.com
                                                                        Ryan W. Beall, State Bar No. 313774
                                                                      3 rbeall@wgllp.com
                                                                        650 Town Center Drive, Suite 600
                                                                      4 Costa Mesa, California 92626
                                                                        Telephone 714-966-1000
                                                                      5 Facsimile      714-966-1002

                                                                      6 Attorneys for Interested Party
                                                                        Southern Inyo Healthcare District
                                                                      7

                                                                      8                          UNITED STATES BANKRUPTCY COURT

                                                                      9                               EASTERN DISTRICT OF CALIFORNIA

                                                                     10                                      FRESNO DIVISION

                                                                     11 In re                                          Case No. 17-13797
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 TULARE LOCAL HEALTHCARE                        Chapter 9
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                        DISTRICT, dba TULARE REGIONAL
                                                                     13 MEDICAL CENTER,                                DC No.: WW-108

                                                                     14                Debtor.                         STIPULATION TO CONTINUE HEARING
                                                                                                                       ON DEBTOR'S OBJECTION TO PROOFS
                                Tel 714-966-1000




                                                                     15                                                OF CLAIM NUMBERS 235 AND 238 FILED
                                                                                                                       BY SOUTHERN INYO HEALTHCARE
                                                                     16                                                DISTRICT

                                                                     17                                                DATE:       August 15, 2019
                                                                                                                       TIME:       9:30 a.m.
                                                                     18                                                PLACE:      2500 Tulare Street
                                                                                                                                   Fresno, CA 93721
                                                                     19                                                            Courtroom 13

                                                                     20

                                                                     21 TO THE HONORABLE RENÉ LASTRETO II, THE DEBTOR, AND ALL PARTIES IN

                                                                     22 INTEREST:

                                                                     23         Southern Inyo Healthcare District ("SIHD"), and the Debtor, Tulare Local

                                                                     24 Healthcare District ("Tulare," and together with SIHD, the "Parties"), by and through their

                                                                     25 undersigned counsel, enter into this Stipulation to Continue Hearing on Debtor's Objection

                                                                     26 to Proofs of Claim Numbers 235 and 238 filed by Southern Inyo Healthcare District

                                                                     27 ("Stipulation") as follows:

                                                                     28
                                                                          0.0                                                                           STIPULATION
Filed 08/07/19                                                                                             Case 17-13797                                          Doc 1580



                                                                      1                                           RECITALS
                                                                      2         1.      On May 6, 2019, Debtor filed Objection to Proofs of Claim Numbers 235 and

                                                                      3 238 filed by Southern Inyo Health Care District ("Objection") [Dkt. 1392].

                                                                      4         2.      On July 9, 2019, SIHD filed a Notice of Hearing, setting the hearing on the

                                                                      5 Objection ("Hearing") for August 15, 2019 [Dkt. 1547].

                                                                      6         4.      The Parties seek to continue the Hearing on the Objection to a mutually

                                                                      7 agreed upon date of September 26, 2019, at 9:30 a.m.

                                                                      8                                         STIPULATION
                                                                      9         NOW THEREFORE, based upon the foregoing recitals, and subject to Court

                                                                     10 approval, the Parties hereby stipulate and agree as follows:

                                                                     11         a.      The Hearing on the Debtor's Objection to Proofs of Claim Numbers 235 and
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 238 filed by Southern Inyo Health Care District shall be continued to September 26, 2019,
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 at 9:30 a.m.;

                                                                     14         b.      SIHD's opposition to the Objection shall be filed and served no later than
                                Tel 714-966-1000




                                                                     15 September 12, 2019;

                                                                     16         c.      Debtor's reply, if any shall be filed and served no later than September 19,

                                                                     17 2019.

                                                                     18                 IT IS SO STIPULATED.
                                                                     19 Dated: August 7, 2019                          WEILAND GOLDEN GOODRICH LLP

                                                                     20

                                                                     21                                                By: /s/ Jeffrey I. Golden
                                                                                                                           Jeffrey I. Golden
                                                                     22                                                    Attorneys for Interested Party
                                                                                                                           Southern Inyo Healthcare District
                                                                     23

                                                                     24 Dated: August 1, 2019                          WAGNER JONES HELSELY PC

                                                                     25

                                                                     26                                                By:
                                                                                                                             Riley C. Walter
                                                                     27                                                      Attorneys for Debtor
                                                                                                                             Tulare Local Healthcare District
                                                                     28
                                                                          0.0                                          2                                  STIPULATION
Filed 08/07/19   Case 17-13797   Doc 1580
